Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 07/09/2020.
Claims 1-20 are pending.
Drawings
Figures 1A, 3, 4A-F, 5A-B, 6, 7A-C, 8A-F, 9, 10A-D, 11A-E, 12-A-E in the drawings have poor texts. Examiner would accept for examination only.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Existek, “How to Calculate Man-Hours for The Software Project: Explanation with an Example”, 2018, 7 pages (hereinafter: Existek 1 ),  and “Web Application Development Cost Estimation”, 2018, 8 pages (hereinafter: Existek 2).

As per Claim 1: Existek discloses, 
1. A system for managing a software automation, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to:
receive, via a portal displayed on a display device, software automation project information comprising a description of a software automation project and deliverable conditions for completing the software automation project;
(See Existek 1, in p. 6, a login page, and the description information given in the last text portion started “Let’s identify all possible use case…”, and see in p. 1, with “cost estimation” , and in p. 3, How to estimate a software project”, and in Conclusion, the texts include question how to delivering the software product )
calculate, based on the software automation information, a cost benefit associated with deployment of the software automation project;
(Existek 1, in UNDERSTANDING MAN-HOUR, p.2-3; See in Existek 2, with the example of calculating the cost for a web-page app, discussed within “Standard authentication estimate” p.4-5, and the table in p. 6. This cost calculation is associated with the deployment of software project as seen in table in p. 2)
generate, based on the calculated cost benefit, a work order for deploying the software automation, the software automation to perform an automated task on a computing device; and
(See in Existek 2, that table in p. 6, represent the generation of cost benefit. And the web app as HubSpot given in both Existek 1-2 as a software project to perform a task in a client browser) 

store, on an application server, the software automation for execution by the application server.
HubSpot given in both Existek 1-2 is a typical example web app, stored in a server and executed by the server for a task login)
Existek discloses receiving a software application, and give example as a login application from a webpage,
But does not mention the application as software automation.
Software automation is well known as an automate process, pre-program as BOT, and thus it is only to automate a human action or activity given on software application with human actions.

Therefore, it be obvious to an ordinary of skills before the effective filing of the application to automate an application process using well-known automation of BOT or of Machine learning for automating manual activities of the application process for accomplishing the same result.

As per Claim 2: Regarding,
2. The system of claim 1, wherein the instructions further cause the one or more processors to:
communicate with the application server to track performance of a plurality of executions of the software automation over a period of time, (See Existek 1, in Tools For Estimation, p. 5-6 ,“we are going to browse some tools used during software development project estimation”)
the tracked performance comprising completed executions and failed executions of the software automation.
See Existek 1, in Tools For Estimation, with JIRA, referred to “Time tracking”.  In the Login example of HubSpot online login, is a tracking execution performance of the web-app designed with man-hour cost calculation. The execution track the performance of login from start to finish with the depicted tools in portion of Tools for The Estimation.

However, with the tracked performance comprising completed executions and failed executions, as recited, it should be noted that Execution an application is tracking its performance, and the process of Login the web-app visualized on a web page is the execution. The complete execution is the process that goes smoothly from start to finish and the failed execution is the execution that cannot allow user to finfish. Therefore any execution would be inherently comprising the tracked performance comprising completed executions and failed executions.

As per Claim 3: Regarding,
3. The system of claim 2, wherein the instructions further cause the one or more processors to:
calculate realized benefits of the completed executions of the software automation over the period of time, the realized benefits comprising manual labor costs avoided by utilization of the completed executions of the software automation.
(See Existek 1, the Web-app, and its calculation all man-hours and evaluations in p. 6-7 for complete performance of the Web-app HubSpot) 

As per Claim 4: Regarding,
4. The system of claim 3, wherein the instructions further cause the one or more processors to:
generate a report of the realized benefits of the completed executions of the software automation, the report comprising data visualizations, via the portal, of the realized benefits.
(See Existek 1, especially using the Tools for Estimation, p.5-6 – Microsoft Excel in the Tools is known comprising for creation of reports with data visualizations in Web Portal)

As per Claim 5: Regarding,
5. The system of claim 4, wherein the data visualizations of the report further comprises a visualization of the completed executions and the failed executions of the software automation overlayed with the calculated realized benefits.
(Rationale for this recitation is submitted similarly as in claim 2)


As per Claim 9: Regarding,
9. The system of claim 1, wherein the instructions further cause the one or more processors to:
associate, based on the software automation project information, a license identifier with the work order for deploying the software automation, the license identifier corresponding to a system license for developing the software automation.



As per Claims 10-13: Claims directed to a method performed by the system of claims 1-4. The rejection of claims has the same rationale as addressed in claims 1-4 above.

As per Claims 17-20: Claims directed to a non-transitory computer readable medium having instructions for the system of claims 1-4 to perform. The rejection of claims has the same rationale as addressed in claims 1-4 above.


Allowable Subject Matter
Claim 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

TTV
August 13, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191